                Case 1:19-cv-07747-AJN Document 24
                                                23 Filed 06/10/20 Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------ x                             ECF CASE                               6/10/20
 JAMES MURPHY, AND ON BEHALF OF ALL                         :
OTHER PERSONS SIMILARLY SITUATED,                           :       AFFIRMATION
                Plaintiffs,                                 :
v.                                                          :       No.: 1:19-cv-7747
                                                            :
YONKERS BREWING COMPANY LLC,                                :
                    Defendant.                              :
-------------------------------------x
MARK E. CONSTANTINE, ESQ. an attorney duly admitted to practice affirms the following facts under the
penalty of perjury:

   1.        The undersigned is the attorney of record for the defendant Yonkers Brewery, LLC in the above
             captioned matter.

   2.        This affirmation is made in support of the letter-motion for a Stay/adjournment of the mediation
             that was to take place this Friday June 12, 2020 and is made on the basis of my firsthand
             knowledge, the file in my office and the annexed affidavit of the YBC.

   3.        Please allow this to serve as Yonkers Brewing Company’s letter-motion to adjourn the mediation
             currently scheduled for Friday June 12, 2020 due to the severe financial and safety hardship
             caused by the combination of the NY PAUSE Executive Orders that have shut down the business
             and the recent spate of protests that have taken place in Yonkers near the Brewing Company’s
             location.

   4.        As is laid out in Mr. Rubbo’s duly sworn affidavit, the Defendant is overwhelmed with trying to
             salvage and run a family business that has been decimated by the COVID-19 Pandemic and the
             ever-present threat of new violent protests in the neighborhood.

   5.        Under these unprecedented circumstances the Defendant is unable to fully and appropriately
             participate in the mediation process or this litigation such that it is unduly prejudicial to compel
             him to do so at this time.

   6.        The undersigned has been unable to speak with the defendant for any length of time without the
             defendant inevitably being pulled away by the needs of his suffering business or being
             preoccupied with the ever present threat of violent protests in the local community.

   7.        It is clear that the defendant is currently unable to actively participate and consider his options in
             contending with the instant litigation and mediation.

   8.        Accordingly, in light of the foregoing circumstances, the undersigned respectfully requests that
             the Court adjourns the mediation and extends all other deadlines in the Scheduling Order for a
                Case 1:19-cv-07747-AJN Document 24
                                                23 Filed 06/10/20 Page 2 of 2
              minimum of 60 days from June 12, 2020 to on or about August 12, 2020 so that the defendant
              can participate in his own defense in a meaningful manner. SO ORDERED.

   9.         There will be no significant material prejudice to the plaintiff as his claims will be preserved and
              unaltered during this reasonable and necessary adjournment.

   10.        The original date for the mediation was June 12, 2020 and this is undeniably only YBC’s first
              request for an adjournment.

   11.        Unfortunately, plaintiff’s counsel understandably will not consent to the adjournment as they are
              awaiting YBC’s responses to discovery demands. However, as explained at length in Mr.
              Rubbo’s affidavit, the current crisis has completely prevented him from actively participating in
              this litigation as is his right to defend his company. Furthermore, there will be no permanent
              significant prejudice to the plaintiff’s claims as a result of granting this one brief extension.

   12.        In accordance with the part rules this request for stay/adjournment or extension of time is
              respectfully made at least 48 hours prior to the mediation currently scheduled for June 12, 2020.

   13.        In light of the foregoing and in the interest of justice and fairness I pray that the Court will
              understand YBC’s extraordinary circumstances during this unprecedented time and grant a
              reasonable 60 day Stay and or Adjournment of the Mediation process and Scheduling Order until
              a time when YBC, a small family business, is not totally consumed with all of these serious
              threats to their health, safety and livelihood.




Dated: Yonkers, New York

         June 9, 2020




                                                  ________________________________
                                                  Mark E. Constantine, Esq.
                                                  Attorney for Yonkers Brewing Company, Defendant

                                     6/10/20
